Motion for reargument granted, without costs. [See ante, p. 797.] Present ■—■ Lazansky, P. J., Young, Davis, Johnston and Adel, JJ. Upon reargument, the order of the City Court of White Plains setting aside the verdict rendered in plaintiff’s favor is modified so as to provide for a new trial. As so modified the order is unanimously affirmed, with costs to respondents. The court, upon setting aside the verdict, should have granted a new trial; and the omission may be supplied by this court. (Civ. Prac. Act, § 105.) Present — Young, Hagarty, Davis, Johnston and Adel, JJ.